Case 1:18-cv-00174-LO-TCB Document 127 Filed 07/02/19 Page 1 of 1 PageID# 1378



                          IN THE UNITED STATES DISTRICT COURT
                                                                                           FILED
                         FOR THE EASTERN DISTRICT OF VIRGINIA                         IN OPEN COURT



                                        Alexandria Division
                                                                                     JUL - 2 2013
                                                                                CLERK, U.S. DiSTF iCr CC JHT
WENGUI GUO,                                                                        ALEXANDRIA. VIRGINIA


       Plaintiff,

V.                                                            Case No.: 1:18CV174

YELIANG XIA.


       Defendant.


                                            ORDER



       The parties are hereby directed to maintain all exhibits offered and admitted in the above

entitled case by either party during, following trial and appeal period; and

       IT IS ORDERED that the clerk is hereby relieved of all responsibility for said exhibits and

that upon request of the clerk, the custodian of the exhibits shall deliver said exhibits to the clerk

forthwith.




Entered this           day of July, 2019.




                                                      Anv
                                              LIAMO'GRADY             -—'

                                              UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
cc: All counsel
